Exhibit 10.1

 

RIBBON COMMUNICATIONS INC.

2019 INCENTIVE AWARD PLAN

 

1.  Purpose.

 

The purpose of this Ribbon Communications Inc. 2019 Incentive Award Plan (as
amended from time to time, the “Plan”) is to advance the interests of the
stockholders of Ribbon Communications Inc., a Delaware corporation (the
“Company”), by enhancing the Company’s ability to attract, retain and motivate
persons who are expected to make important contributions to the Company and by
providing such persons with equity ownership opportunities and performance-based
incentives that are intended to align their interests with those of the
Company’s stockholders. Except where the context otherwise requires, the term
“Company” shall include any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”) (and any other parent or subsidiary of the Company as defined and
interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”) or any successor form).  The Plan shall be
effective as of the date of approval by the Company’s stockholders at its 2019
annual meeting of stockholders (the “Effective Date”) and no Awards shall be
granted prior to the Effective Date.  No awards may be granted under the
Company’s Amended and Restated Stock Incentive Plan (the “Existing Plan”) on or
after the Effective Date; provided that, to the extent the Plan is not approved
by the Company’s stockholders at its 2019 annual meeting of stockholders, the
Plan shall not become effective, the Existing Plan will remain in effect in
accordance with its terms, and awards may be granted under the Existing Plan on
and after the date of such annual meeting without regard for the terms herein.

 

2.  Eligibility.

 

All of the Company’s employees, officers, and non-employee directors (each, a
“Director”), as well as consultants and advisors to the Company (as the terms
consultants and advisors are defined and interpreted for purposes of Form S-8
under the Securities Act or any successor form) (each, an “Eligible Individual”)
are eligible to receive options, stock appreciation rights (“SARs”), restricted
stock, restricted stock units (including, without limitation, performance stock
units), and other stock- or cash-based awards (each, an “Award”) under the Plan.
Each Eligible Individual who receives an Award under the Plan is deemed a
“Participant”.

 

3.  Administration and Delegation.

 

(a)  Administration.  Subject to any delegation pursuant to Sections 3(b) and
(c), the Plan will be administered by the Board. The Board shall have authority
to grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable. The
Board may construe and interpret the terms of the Plan and any Award agreements
entered into under the Plan. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be

 

--------------------------------------------------------------------------------



 

final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan or any Award, to the extent such action or determination is made
in good faith.

 

(b)  Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (each, a “Committee”). All references
in the Plan to the “Board” shall mean the Board or a Committee or the officers
referred to in Section 3(c) to the extent that the Board’s powers or authority
under the Plan have been delegated to such Committee or officers.

 

(c)  Delegation to Officers.  Subject to any requirements of applicable law
(including as applicable Sections 152 and 157(c) of the General Corporation Law
of the State of Delaware), the Board may delegate to one or more officers of the
Company the power to grant Awards (subject to any limitations under the Plan) to
Eligible Individuals and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the maximum number of
shares subject to Awards that the officers may grant, and the time period in
which the Awards may be granted; and provided further, that no officer shall be
authorized to grant Awards to any “executive officer” of the Company (as defined
by Rule 3b-7 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or to any “officer” of the Company (as defined by
Rule 16a-1(f) under the Exchange Act).

 

4.  Stock Available for Awards.

 

(a)  Number of Shares.  Subject to Section 4(b) and adjustment under Section 10,
the aggregate number of shares of common stock, $0.0001 par value per share, of
the Company (the “Common Stock”) reserved for Awards under the Plan is equal to
7,000,000, plus the number of shares of Common Stock previously reserved for
issuance under the Existing Plan that remained available for grant as of the
Effective Date. Notwithstanding anything to the contrary herein, no more than
7,000,000 shares of Common Stock may be issued as Incentive Stock Options (as
defined below) under the Plan. Shares issued under the Plan may consist in whole
or in part of authorized but unissued shares or treasury shares (if any).

 

(b)  Share Count.  Shares issued pursuant to Awards will count against the
shares of Common Stock available for issuance under the Plan as one (1) share
for every one (1) share issued in connection with the Award. If any Award (or
award under the Existing Plan, the Company’s 2008 Stock Incentive Plan or the
Company’s 2012 Amended Performance Technologies, Incorporated Omnibus Incentive
Plan (collectively, the “Prior Plans”)) expires or is terminated, surrendered or
canceled without having been fully exercised, is cash-settled, is forfeited in
whole or in part (including as the result of shares of Common Stock subject to
such Award (or award under a Prior Plan) being repurchased by the Company at the
original issuance price pursuant to a contractual repurchase right), then shares
of Common Stock covered by such Award (or award under a Prior Plan) shall, to
the extent of such termination, surrender, cancellation, cash-settlement or
forfeiture, again become available for the grant of Awards under the Plan.
Notwithstanding the foregoing, (i) shares tendered by the Participant or
withheld by the Company in payment of the exercise price of an Option,
(ii) shares tendered by the Participant or withheld by the Company to

 

2

--------------------------------------------------------------------------------



 

satisfy any tax withholding obligation with respect to an Award, (iii) shares
subject to a SAR that are not issued in connection with its share settlement on
exercise thereof, and (iv) shares of Common Stock repurchased by the Company on
the open market using the proceeds from the exercise of an Award, shall not
increase the number of shares of Common Stock available for the future grant of
Awards. In the case of Incentive Stock Options, the foregoing provisions shall
be subject to any limitations under the Code. Additionally, in the event that a
company acquired by the Company or any subsidiary thereof or with which the
Company or any subsidiary thereof combines has shares available under a
pre-existing plan approved by its stockholders and not adopted in contemplation
of such acquisition or combination, the shares available for grant pursuant to
the terms of such pre-existing plan (as adjusted, to the extent appropriate,
using the exchange ratio or other adjustment or valuation ratio or formula used
in such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
shares of Common Stock authorized for grant under the Plan (and shares of Common
Stock subject to such Awards shall not be added to the shares available for
Awards under the Plan as provided in Section 4(a) above); provided that Awards
using such available shares of Common Stock shall not be made after the date
awards or grants could have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and shall only be made to individuals who
were not employed by or providing services to the Company or its subsidiaries
immediately prior to such acquisition or combination.

 

(c)  Limit on Awards to Directors.  Notwithstanding any provision to the
contrary in the Plan, during any calendar year, the sum of the grant date fair
value (determined in accordance with Financial Accounting Standards Board
Accounting Standards Codification Topic 718, or any successor thereto) of Awards
and the amount of any cash fees granted or paid to a Director, in respect of
such Director’s services as a non-employee director for such year, shall not
exceed $650,000. The Board may make exceptions to this limit for individual
Directors in extraordinary circumstances, as the Board may determine in its
discretion, provided that the Director receiving such additional compensation
may not participate in the decision to award such compensation or in other
contemporaneous compensation decisions involving Directors.

 

(d)  Substitute Awards.  In connection with a corporate transaction with another
entity, such as a merger or consolidation of an entity with the Company or the
acquisition by the Company of property or stock of an entity, the Board may
grant Awards in substitution for any options or other stock or stock-based
awards granted by such entity or an affiliate thereof. Substitute Awards may be
granted on such terms as the Board deems appropriate in the circumstances,
notwithstanding any limitations on Awards contained in the Plan (subject to
compliance with the applicable requirements of Section 424 of the Code and
Section 409A of the Code (together with the Department of Treasury regulations
and other interpretive guidance issued thereunder, “Section 409A”)). Substitute
Awards shall not count against the overall share limit set forth in
Section 4(a), except as may be required by reason of Section 422 and related
provisions of the Code.

 

3

--------------------------------------------------------------------------------



 

5.  Stock Options.

 

(a)  General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not an Incentive Stock Option shall be
designated a “Nonstatutory Stock Option.”

 

(b)  Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company, any of its
present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board, including without limitation the conversion of an Incentive Stock
Option to a Nonstatutory Stock Option.

 

(c)  Exercise Price.  The Board shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement.
Subject to Section 4(d), the exercise price shall be not less than 100% of the
fair market value (as defined below) on the date the Option is granted.

 

(d)  Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided that, notwithstanding the foregoing and unless
determined otherwise by the Company, in the event that on the last business day
of the term of an Option (other than an Incentive Stock Option) (i) the exercise
of the Option is prohibited by applicable law, as determined by the Company, or
(ii) shares of Common Stock may not be purchased or sold by the applicable
Participant due to any Company insider trading policy (including blackout
periods) or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the term of the Option shall be extended until the
date that is thirty (30) days after the end of the legal prohibition, black-out
period or lock-up agreement, as determined by the Company; provided, however, in
no event shall the extension last beyond the term of the applicable Option
(which, in no event will exceed ten (10) years from the date of grant).

 

(e)  Exercise of Option.  Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Company, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised and any other documentation required by the Board. The
form of such notice of exercise shall be determined by the Company in its sole
discretion.  Shares of Common Stock subject to the Option will be delivered by
the Company as soon as reasonably practicable following exercise.

 

4

--------------------------------------------------------------------------------



 

(f)  Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:

 

(i)  in cash or by check, payable to the order of the Company (or, to the extent
determined appropriate by the Company in lieu of cash or check, through
electronic payment through a stock plan administrator or other third party);

 

(ii) except as may otherwise be provided in the applicable option agreement, by
(A) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding and (B) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

 

(iii) to the extent provided for in the applicable option agreement or approved
by the Board, in its sole discretion, (A) by the withholding of shares of Common
Stock otherwise issuable under an Award or (B) by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued in the manner determined by (or in a manner approved by) the Board,
provided (x) such method of payment is then permitted under applicable law,
(y) such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board in its sole discretion, and (z) such Common Stock is not subject to
any repurchase, forfeiture, unfulfilled vesting or other similar requirements;

 

(iv) to the extent permitted by applicable law and provided for in the
applicable option agreement or approved by the Board, in its sole discretion,
by payment of such other lawful consideration as the Board may determine; or

 

(v) by any combination of the above permitted forms of payment.

 

(g)  Fair Market Value.  Fair market value of a share of Common Stock for
purposes of establishing the exercise price of each Option under
Section 5(c) and the exercise price of each SAR under Section 6(c) will be
determined as follows:

 

(i) if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant;

 

(ii)  if the Common Stock does not trade on any such exchange, the average of
the closing bid and ask prices for the date of grant as reported by the
principal market on which the Common Stock is then traded, or if there are no
such closing bid and ask prices, the average of the bid and ask prices as
reported by any other commercial service for the date of grant; or

 

5

--------------------------------------------------------------------------------



 

(iii) if the Common Stock does not trade on any such exchange and there are no
bid and asked prices available for determination under Section 5(g)(ii), the
fair market value as determined by the Board in its discretion.

 

For any date that is not a trading day, the fair market value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
following trading day and with the timing in the formulas above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with
Section 409A.

 

(h)  Limitation on Repricing.  Other than pursuant to Section 10, the Board
shall not without the approval of the Company’s stockholders: (i) lower the
exercise price of an Option, (ii) cancel an Option when the exercise price per
share exceeds the fair market value of one share in exchange for cash or another
Award (other than in connection with a Change in Control), or (iii) take any
other action with respect to an Option that would be treated as a repricing
under the rules and regulations of the principal U.S. national securities
exchange on which the shares of Common Stock are listed.

 

(i)  No Reload Options.  No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with the exercise of the original Option.

 

(j)  No Dividend Equivalents.  No Option shall provide for the payment or
accrual of dividend equivalents.

 

6.  Stock Appreciation Rights.

 

(a)  General.  The Board may grant Awards consisting of a SAR entitling the
holder, upon exercise, to receive an amount in Common Stock or cash or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the fair market value of a share of Common Stock over the exercise price
established pursuant to Section 6(c). The date as of which such appreciation or
other measure is determined shall be the exercise date.

 

(b)  Grants.  SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

 

(1)  Tandem Awards.  When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event (as defined below)) and will be
exercisable in accordance with the procedure required for exercise of the
related Option; (ii) the SAR will terminate and no longer be exercisable upon
the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event and except
that

 

6

--------------------------------------------------------------------------------



 

a SAR granted with respect to less than the full number of shares covered by an
Option will not be reduced until the number of shares as to which the related
Option has been exercised or has terminated exceeds the number of shares not
covered by the SAR; (iii) the Option will terminate and no longer be exercisable
upon the exercise of the related SAR; and (iv) the SAR will be transferable only
with the related Option.

 

(2)  Independent SARs.  A SAR not expressly granted in tandem with an Option
will become exercisable at such time or times, and on such conditions, as the
Board may specify in the SAR Award.

 

(c)  Exercise Price.  The Board shall establish the exercise price of each SAR
and specify it in the applicable SAR agreement. Subject to Section 4(d) and
Section 6(i), the exercise price shall not be less than 100% of the fair market
value on the date the SAR is granted; provided that if the Board approves the
grant of a SAR with an exercise price to be determined on a future date, the
exercise price shall be not less than 100% of the fair market value on such
future date.

 

(d)  Term.  Each SAR shall be exercisable at such times and subject to such
terms and conditions as the Board may specify in the applicable SAR agreement;
provided that, notwithstanding the foregoing and unless determined otherwise by
the Company, in the event that on the last business day of the term of a SAR
(i) the exercise of the SAR is prohibited by applicable law, as determined by
the Company or (ii) shares of Common Stock may not be purchased or sold by the
applicable Participant due to any Company insider trading policy (including
blackout periods) or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term of the SAR shall be extended
until the date that is thirty (30) days after the end of the legal prohibition,
black-out period or lock-up agreement, as determined by the Company; provided,
however, in no event shall the extension last beyond the term of the applicable
SAR (which, in no event will exceed ten (10) years from the date of grant).

 

(e)  Exercise.  SARs may be exercised by delivery to the Company of a written
notice of exercise signed by the proper person or by any other form of notice
(including electronic notice) approved by the Company, together with any other
documents required by the Board. The form of such notice of exercise shall be
determined by the Company in its sole discretion.

 

(f)  Limitation on Repricing.  Other than pursuant to Section 10, the Board
shall not without the approval of the Company’s stockholders: (i) lower the
exercise price of a SAR, (ii) cancel a SAR when the exercise price per share
exceeds the fair market value of one share in exchange for cash or another Award
(other than in connection with a Change in Control), or (iii) take any other
action with respect to a SAR that would be treated as a repricing under the
rules and regulations of the principal U.S. national securities exchange on
which the shares of Common Stock are listed.

 

(g) No Reload Rights.  No SAR granted under the Plan shall contain any provision
entitling the grantee to the automatic grant of additional SARs in connection
with the exercise of the original SAR.

 

(h)  No Dividend Equivalents.  No SAR shall provide for the payment or accrual
of dividend equivalents.

 

7

--------------------------------------------------------------------------------



 

(i)  Substitution of SARs.  The Board may provide in the applicable option
agreement evidencing the grant of an Option that the Board, in its sole
discretion, shall have the right to substitute a SAR for such Option at any time
prior to or upon exercise of such Option; provided, that such SAR shall be
exercisable with respect to the same number of shares of Common Stock for which
such substituted Option would have been exercisable, and shall also have the
same exercise price and remaining term as the substituted Option.

 

7.  Restricted Stock; Restricted Stock Units.

 

(a)  General.  The Board may grant Awards entitling Participants to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the Participant in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time of (or following) the vesting of such Award (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).

 

(b)  Terms and Conditions for all Restricted Stock Awards.  The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting, settlement and repurchase (or forfeiture) and the issue
price, if any.

 

(c)  Additional Provisions Relating to Restricted Stock.

 

(1)  Dividends.  Any dividends (whether paid in cash, stock or property)
declared and paid by the Company with respect to shares of Restricted Stock
(“Unvested Dividends”) shall be paid to the Participant only if and when such
shares become free from the restrictions on transferability and forfeitability
that apply to such shares.  Each payment of Unvested Dividends will be made no
later than the end of the calendar year in which the dividends are paid to
stockholders of that class of stock or, if later, the 15th day of the third
month following the lapsing of the restrictions on transferability and the
forfeitability provisions applicable to the underlying shares of Restricted
Stock.  No interest will be paid on Unvested Dividends.

 

(2)  Stock Certificates.  The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the

 

8

--------------------------------------------------------------------------------



 

“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

 

(d)  Additional Provisions Relating to Restricted Stock Units.

 

(1)  Settlement.  Upon the vesting of and/or lapsing of any other restrictions
with respect to each Restricted Stock Unit, the Participant shall be entitled to
receive from the Company in settlement of such Restricted Stock Unit such number
of shares of Common Stock or an amount of cash equal to the value determined by
(or in a manner approved by) the Board of such number of shares of Common Stock,
as provided in the applicable Award agreement. Subject to Section 409A, the
Board may, in its sole discretion, provide that settlement of Restricted Stock
Units shall be deferred, on a mandatory basis or at the election of the
Participant.

 

(2)  Voting Rights.  A Participant shall have no voting rights with respect to
any Restricted Stock Units.

 

(3)  Dividend Equivalents.  The Award agreement for Restricted Stock Units may
provide Participants with the right to receive an amount, in cash and/or shares
of Common Stock, equal to any dividends or other distributions declared and paid
on an equal number of outstanding shares of Common Stock (“Dividend
Equivalents”); except that any such Dividend Equivalents shall be subject to the
same vesting conditions and restrictions on transfer and forfeitability
applicable to the underlying Restricted Stock Unit with respect to which they
are paid.   No interest will be paid on Dividend Equivalents.

 

8.  Other Stock- or Cash-Based Awards.

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property (“Other Stock-Based Awards”), which may include, without
limitation, deferred shares or deferred stock units, as well as cash payments
and other cash bonus awards (“Cash-Based Awards”), may be granted hereunder to
Participants, including, without limitation, Dividend Equivalents and Awards
entitling recipients to receive shares of Common Stock or cash to be delivered
in the future. Such Other Stock-Based Awards and Cash-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled (including, without limitation, annual or other cash
bonuses). Subject to the provisions of the Plan, the Board shall determine the
terms and conditions of each Other Stock-Based Award and Cash-Based Award,
including, without limitation, any exercise or purchase price, performance
goals, transfer restrictions, or vesting and forfeiture conditions applicable
thereto.

 

Any dividends or distributions (whether paid in cash, stock or property)
declared and paid by the Company with respect to shares of Common Stock granted
under an Other Stock-Based Award shall be paid to the Participant only if and
when such shares become free from the restrictions on transferability and
forfeitability that apply to such shares and will be paid no later than the end
of the calendar year in which the dividends are paid to stockholders of that
class of

 

9

--------------------------------------------------------------------------------



 

stock or, if later, the 15th day of the third month following the lapsing of the
restrictions on transferability and the forfeitability provisions applicable to
the underlying Other Stock-Based Award.  Any Dividend Equivalent provided in an
Award agreement with respect to an Other Stock-Based Award shall be subject to
the same vesting conditions and restrictions on transfer and forfeitability
applicable to the Other Stock-Based Award with respect to which paid.  No
interest will be paid on any such dividends or Dividend Equivalents.

 

9.  Performance Awards.

 

(a)                                 Performance-Based Grants.  Any Award may be
made subject to the achievement of performance goals consistent with this
Section 9 (“Performance Awards”).

 

(b)                                 Performance Measures.  For any Performance
Award, the Board may specify that the degree of vesting, settlement and/or
payout (or other term or condition of the Performance Award) shall be subject to
the achievement of one or more performance measures established by the Board,
which may include, without limitation, the relative or absolute attainment of
specified levels of one or any combination of the following: (i) bookings,
(ii) backlog, (iii) revenue, (iv) gross margin ($), (v) gross profit (%),
(vi) operating expenses, (vii) operating income (loss), (viii) net income
(loss), (ix) earnings (loss) per share, (x) earnings before interest, taxes,
depreciation and/or amortization (“EBITDA”), (xi) adjusted EBITDA,
(xii) earnings before interest and/or taxes (“EBIT”), (xiii) adjusted EBIT,
(xiv) cost reduction or savings, (xv) productivity ratios or other similar
metrics, (xvi) performance against budget, (xvii) cash flow from operations,
(xviii) stock price, (xix) financial ratings, (xx) financial metrics and ratios,
(xxi) exit rate operating metrics, (xxii) total stockholder return (whether in
the absolute or measured against or in relationship to other companies
comparably, similarly or otherwise situated), (xxiii) regulatory achievements or
compliance (including, without limitation, regulatory body approval for
commercialization of a product), (xxiv) implementation or completion of critical
projects, (xxv) economic value or economic value added, (xxvi) customer
satisfaction, (xxvii) working capital targets,
(xxviii) organization/transformation metrics, (xxix) return measures (including
but not limited to, return on assets, capital, invested capital, equity, sales
or revenue), (xxx) market share, and (xxxi) any other objective or subjective
measure determined by the Board.

 

The Board may specify that such performance measures shall be adjusted to take
into account any events or circumstances determined appropriate by the Board,
including, without limitation, any one or more of the following:
(A) extraordinary, nonrecurring or unusual items, (B) gains or losses on
acquisitions or dispositions of assets or operations, (C) the cumulative effects
of changes in tax laws or accounting principles, (D) the write-down of any
asset, and (E) charges for restructuring and rationalization programs. Such
performance measures may vary by Participant and may be different for different
Awards and may be particular to a Participant or the department, branch, line of
business, subsidiary or other unit in which the Participant works and may cover
such period as may be specified by the Board.  Such performance measures may be
calculated on generally accepted accounting principles (“GAAP”) or non-GAAP
basis or otherwise in accordance with

 

10

--------------------------------------------------------------------------------



 

applicable accounting principles or such other methodology as determined
appropriate by the Board.

 

(3)  Adjustments.  Notwithstanding any provision of the Plan, with respect to
any Performance Award, the Board may adjust downwards or upwards, the cash or
number of Shares payable pursuant to such Performance Award in its discretion,
and the Board may waive the achievement of the applicable performance measures.
The Board shall have the power to impose such other restrictions on Performance
Awards as it may deem necessary or appropriate.

 

10.  Adjustments for Changes in Common Stock and Certain Other Events.

 

(a)  Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination or exchange of shares,
consolidation, reclassification of shares, spin-off or other similar change in
capitalization or event, or any dividend or distribution to holders of Common
Stock other than an ordinary cash dividend or any other change affecting the
shares of Common Stock or the share price of the Common Stock (other than an
Equity Restructuring), the Board may make equitable adjustments to reflect such 
change with respect to: (i) the number and class of securities available under
the Plan, (ii) the number and class of securities and exercise price per share
of each outstanding Option and SAR, (iii) the number of shares subject to and
the repurchase price per share subject to each outstanding Restricted Stock
Award, (iv) the number of shares subject to and the share- and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock-Based
Award, and (v) any other applicable the terms and conditions of outstanding
Awards (including, without limitation, any applicable performance targets and
criteria).  Notwithstanding the foregoing, in the event of an Equity
Restructuring, the Company shall equitably adjust in the manner determined by
the Board the number and class of security subject to each outstanding Award and
the exercise or purchase price thereof, if applicable (and such adjustments
shall be nondiscretionary and final and binding on the affected Participants and
the Company) and/or the aggregate number and class of security that may be
issued under the Plan (including, without limitation, any share counting
provisions related thereto). “Equity Restructuring” shall mean a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the number or kind of shares of Common
Stock (or other securities of the Company) or the share price of Common Stock
(or other securities) and causes a change in the per-share value of the Common
Stock underlying outstanding Awards.

 

(b)  Reorganization Events.

 

(1)  Definition.  A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction, (c) any liquidation or
dissolution of the Company, or (d) any event described

 

11

--------------------------------------------------------------------------------



 

in Section 10(a) or any other unusual or nonrecurring transaction or event
affecting the Company or any of its subsidiaries (or their respective financial
statements).

 

(2)  Consequences of a Reorganization Event on Awards.  In connection with a
Reorganization Event, the Board may take any one or more of the following
actions as to all or any (or any portion of) outstanding Awards on such terms as
the Board determines: (i) provide that Awards shall be assumed, or substantially
equivalent awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a payment of cash and/or property for
each share surrendered in the Reorganization Event (the value of such payment,
the “Acquisition Price”), make or provide for a payment of cash and/or property
to a Participant with a value equal to the excess, if any, of (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Awards (to the extent the exercise price does not exceed the
Acquisition Price) over (B) the aggregate exercise price of all such outstanding
Awards and any applicable tax withholdings, in exchange for the termination of
such Awards (and, if as of the Reorganization Event, the Board determines in
good faith that there is no such excess with respect to an Award, then such
Award may be terminated by the Company without payment), (v) provide that Awards
will be replaced with other rights or property selected by the Board (including,
in connection with a liquidation or dissolution of the Company, conversion into
the right to receive liquidation proceeds (if applicable, net of the exercise
price thereof and any applicable tax withholdings)), (vi) provide that Awards
cannot vest, be exercised or become payable after the Reorganization Event,  and
(vii) any combination of the foregoing. In taking any of the actions permitted
under this Section 10(b), the Board shall not be obligated by the Plan to treat
all Awards, all Awards held by a Participant, or all Awards of the same type,
identically.

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation

 

12

--------------------------------------------------------------------------------



 

(or an affiliate thereof) equivalent in value (as determined by the Board) to
the per share consideration received by holders of outstanding shares of Common
Stock as a result of the Reorganization Event.

 

(c)  Change in Control.  A “Change in Control” shall mean any of the following:

 

(i)                                     a transaction or series of transactions
(other than an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) directly or indirectly acquires
beneficial ownership (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; provided, however, that the following acquisitions shall not
constitute a Change in Control under this subsection (i): (A) any acquisition by
the Company; (B) any acquisition by an employee benefit plan maintained by the
Company; (C) any acquisition which is not a Change in Control under
Section 10(c)(iii) as a result of compliance with subsections (A), (B), and
(C) of Section 10(c)(iii); or (D) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of persons
including the Participant (or any entity controlled by the Participant or any
group of persons including the Participant);

 

(ii)                                  the Incumbent Directors cease for any
reason to constitute a majority of the Board;

 

(iii)                               the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination, (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions, or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities,

 

(B) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor

 

13

--------------------------------------------------------------------------------



 

Entity; provided, however, that no person or group shall be treated for purposes
of this subsection (B) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; and

 

(C) immediately after which at least a majority of the members of the board of
directors (or the analogous governing body) of the Successor Entity were Board
members at the time of the Board’s approval of the execution of the initial
agreement providing for such transaction; or

 

(iv)                              the effective date of a liquidation or
dissolution of the Company.

 

For purposes of the foregoing, “Incumbent Directors” shall mean for any period
of 12 consecutive months, individuals who, at the beginning of such period,
constitute the Board together with any new Director(s) (other than a Director
designated by a person who shall have entered into an agreement with the Company
to effect a transaction described in Section 10(c)(i) or 10(c)(iii)) whose
election or nomination for election to the Board was approved by a vote of at
least a majority (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for Director
without objection to such nomination) of the Directors then still in office who
either were Directors at the beginning of the 12-month period or whose election
or nomination for election was previously so approved. No individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to Directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be an Incumbent Director.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A , to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in subsection (i), (ii), (iii), or (iv) with
respect to such Award (or portion thereof) shall only constitute a Change in
Control for purposes of the payment timing of such Award if such transaction
also constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

 

The  Board shall have full and final authority, which shall be exercised in its
sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

 

14

--------------------------------------------------------------------------------



 

11.  General Provisions Applicable to Awards.

 

(a)  Transferability of Awards.  Awards (other than vested shares of Restricted
Stock) shall not be sold, assigned, transferred, pledged or otherwise encumbered
by the person to whom they are granted, either voluntarily or by operation of
law, except by will or the laws of descent and distribution or, other than in
the case of an Incentive Stock Option, pursuant to a qualified domestic
relations order, and, during the life of the Participant, shall be exercisable
only by the Participant; provided, however, that the Board may permit or provide
in an Award for the gratuitous transfer of the Award by the Participant to or
for the benefit of any immediate family member, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if, with respect to such proposed transferee, the Company would be
eligible to use a Form S-8 for the registration of the sale of the Common Stock
subject to such Award under the Securities Act; provided, further, that the
Company shall not be required to recognize any such transfer until such time as
the Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.  For the avoidance of doubt, nothing contained in this
Section 11(a) shall be deemed to restrict a transfer to the Company.

 

(b)  Documentation.  Each Award shall be evidenced in such form (written,
electronic, or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

 

(c)  Board Discretion.  Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

 

(d)  Termination of Status.  The Board shall determine the effect on an Award of
the disability, death, termination of employment, authorized leave of absence or
other change in the employment or other status of a Participant and the extent
to which, and the period during which, the Participant, or the Participant’s
legal representative, conservator, guardian or Designated Beneficiary, may
exercise rights under the Award.

 

(e)  Withholding.  The Participant must satisfy all applicable federal, state,
and local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued in the manner

 

15

--------------------------------------------------------------------------------



 

determined by (or in a manner approved by) the Board; provided, however, except
as otherwise provided by the Board, that the shares retained to satisfy such tax
obligations cannot exceed the aggregate amount of such tax obligation based on
the maximum statutory withholding rates in the Participant’s applicable
jurisdiction for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to such taxable income. Shares surrendered to
satisfy tax withholding requirements cannot be subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements.

 

(f)  Amendment of Award.  Subject to Sections 5(h) and 6(f), the Board may
amend, modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or realization, and converting an Incentive Stock Option to
a Nonstatutory Stock Option, provided either (i) that the Participant’s consent
to such action shall be required unless the Board determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant or (ii) that the change is permitted under Section 10
hereof.

 

(g)  Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws,
rules or regulations.

 

(h)  Acceleration.  The Board may, at any time, provide in an Award agreement or
otherwise that any Award shall become immediately exercisable in full or in
part, free from some or all of the restrictions or conditions applicable to such
Award or otherwise realizable in full or in part, as the case may be, including,
without limitation, (A) upon the death or disability of the Participant, (B) in
connection with retirement, termination of employment or other separation from
service, or (C) in connection with a Change in Control.

 

(i)  Limitations on Vesting.  Notwithstanding anything to the contrary in the
Plan, no Award (other than Cash-Based Awards) or any portion thereof shall vest
earlier than the first anniversary of its date of grant; provided, however, that
notwithstanding the foregoing, such minimum vesting requirement shall not apply
to (i) any substitute award described in Section 4(d), (ii) shares of Common
Stock delivered in lieu of full-vested Cash-Based Award (or other cash awards or
payments), (iii) Awards to non-employee directors of the Company that vest on
the earlier of the one-year anniversary of the date of grant and the next annual
meeting of stockholders which is at least 50 weeks after the immediately
preceding year’s annual meeting, and (iv) any additional Awards the Board may
grant, up to a maximum of five percent (5%) of the available share reserve
authorized for issuance under the Plan pursuant to Section 4 (subject to
adjustment under Section 10); and, provided, further, that the foregoing
restriction does not apply to the Board’s discretion to provide for accelerated
exercisability or vesting of any Awards pursuant to Section 11(h).

 

16

--------------------------------------------------------------------------------



 

(j) Treatment of Dividends and Dividend Equivalents on Unvested Awards.
Notwithstanding any other provision of the Plan to the contrary, with respect to
any Award that provides for or includes a right to dividends or dividend
equivalents, if dividends are declared during the period that an equity Award is
outstanding, such dividends (or dividend equivalents) shall either (i) not be
paid or credited with respect to such Award or (ii) be accumulated but remain
subject to vesting requirement(s) to the same extent as the applicable Award and
shall only be paid at the time or times such vesting requirement(s) are
satisfied.

 

12.  Miscellaneous.

 

(a)  No Right To Employment or Other Status.  No person shall have any claim or
right to be granted an Award by virtue of adoption or amendment of the Plan, and
the grant of an Award shall not be construed as giving a Participant the right
to continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

 

(b)  No Rights As Stockholder; Clawback.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be issued with
respect to an Award until becoming the record holder of such shares.  In
accepting an Award under the Plan, the Participant agrees to be bound by any
clawback policy that the Company has in effect or may adopt in the future.

 

(c)  Effective Date and Term of Plan.  The Plan shall become effective on the
Effective Date, subject to the approval by the Company’s stockholders. No Awards
shall be granted under the Plan after the tenth anniversary of the Effective
Date, but Awards previously granted may extend beyond that date.

 

(d)  Amendment of Plan.  The Board may amend, suspend or terminate the Plan or
any portion thereof at any time provided that (i) no amendment that would
require stockholder approval under the rules of The NASDAQ Stock Market
(“NASDAQ”) (or other applicable exchange on which the Common Stock is traded)
may be made effective unless and until such amendment shall have been approved
by the Company’s stockholders and (ii) if the NASDAQ (or other applicable
exchange on which the Common Stock is traded) amends its corporate governance
rules so that such rules no longer require stockholder approval of “material
amendments” to equity compensation plans, then, from and after the effective
date of such amendment, no amendment to the Plan (A) materially increasing the
number of shares authorized under the Plan (other than pursuant to Section 10),
(B) expanding the types of Awards that may be granted under the Plan, or
(C) materially expanding the class of participants eligible to participate in
the Plan shall be effective unless stockholder approval is obtained. In
addition, if at any time the approval of the Company’s stockholders is required
as to any other modification or amendment under Section 422 of the Code or any
successor provision with respect to Incentive Stock Options, the Board may not
effect such modification or amendment without such approval. Unless otherwise
specified in the amendment, any amendment to the Plan adopted in accordance with
this Section 12(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment does not materially and adversely affect
the rights of Participants under the Plan.

 

17

--------------------------------------------------------------------------------



 

(e)  Provisions for Foreign Participants.  The Board may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

 

(f)  Compliance With Code Section 409A.  To the extent applicable, the Plan and
all Awards shall be interpreted in accordance with Section 409A. Except as
provided in individual Award agreements initially or by amendment, if and to the
extent (i) any portion of any payment, compensation or other benefit provided to
a Participant pursuant to the Plan in connection with his or her employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A and (ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six (6) months plus one (1) day after the date of “separation from service”
(as determined under Section 409A) (the “New Payment Date”), except as
Section 409A may then permit.  The aggregate of any payments that otherwise
would have been paid to the Participant during the period between the date of
separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.

 

The Company and its employees, agents and representatives make no
representations or warranty and shall have no liability to the Participant or
any other person if any provisions of or payments, compensation or other
benefits under the Plan are determined to constitute nonqualified deferred
compensation subject to Section 409A but do not satisfy the conditions of that
section. Notwithstanding any provision of the Plan to the contrary, in the event
that following the Effective Date the Board determines that any Award may be
subject to Section 409A, the Board may (but is not obligated to), without a
Participant’s consent, adopt such amendments to the Plan and the applicable
Award or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Board
determines are necessary or appropriate to (A) exempt the Award from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Award or (B) comply with the requirements of Section 409A
and thereby avoid the application of any penalty taxes under Section 409A.

 

(g)  Compliance with the Exchange Act. Notwithstanding any other provision of
the Plan to the contrary, no Participant who is a Director or an “executive
officer” of the Company within the meaning of Section 13(k) of the Exchange Act
shall be permitted to make payment with respect to any Awards granted under the
Plan, or continue any extension of credit with respect to such payment, with a
loan from the Company or a loan arranged by the Company in violation of
Section 13(k) of the Exchange Act.

 

(h)  Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 12(h) by
and among, as applicable, the Company and its

 

18

--------------------------------------------------------------------------------



 

subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Company and its
subsidiaries may hold certain personal information about a Participant,
including but not limited to, the Participant’s name, home address and telephone
number, date of birth, social security or insurance number or other
identification number, salary, nationality, job title(s), any shares of stock
held in the Company or any of its subsidiaries, details of all Awards, in each
case, for the purpose of implementing, managing and administering the Plan and
Awards (the “Data”).  The Company and its subsidiaries may transfer the Data
amongst themselves as necessary for the purpose of implementation,
administration and management of a Participant’s participation in the Plan, and
the Company and its subsidiaries may each further transfer the Data to any third
parties assisting the Company and its subsidiaries in the implementation,
administration and management of the Plan.  These recipients may be located in
the Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. 
Through acceptance of an Award, each Participant authorizes such recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Company or any of its subsidiaries or the Participant may elect to deposit any
shares of Common Stock.  The Data related to a Participant will be held only as
long as is necessary to implement, administer, and manage the Participant’s
participation in the Plan. A Participant may, at any time, view the Data held by
the Company with respect to such Participant, request additional information
about the storage and processing of the Data with respect to such Participant,
recommend any necessary corrections to the Data with respect to the Participant
or refuse or withdraw the consents herein in writing, in any case without cost,
by contacting his or her local human resources representative.  The Company may
cancel the Participant’s ability to participate in the Plan and, in the Board’s
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws his or her consents as described herein.  For
more information on the consequences of refusal to consent or withdrawal of
consent, Participants may contact their local human resources representative.

 

(i)  Governing Law.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

 

19

--------------------------------------------------------------------------------